Citation Nr: 0809005	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-40 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for shortness of 
breath.

5.  Entitlement to a rating in excess of 10 percent for 
nummular eczema.

6.  Entitlement to an effective date earlier than May 5, 
2004, for the grant of a 100 percent rating for a heart 
condition.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to May 1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for osteoporosis, diverticulitis, prostate cancer, and 
shortness of breath, continued the 10 percent rating for 
nummular eczema, and assigned a 30 percent rating for atrial 
fibrillation with congestive heart failure, effective May 5, 
2004.

In a November 2005 rating decision, the RO assigned a 100 
percent rating for the veteran's heart condition, effective 
May 5, 2004.


FINDINGS OF FACT

1.  Osteoporosis, diverticulitis, prostate cancer, and 
shortness of breath have not been shown to have been incurred 
in or aggravated by service.

2.  Nummular eczema has not manifested with any symptoms.

3.  On May 5, 2004, the veteran filed a formal claim for a 
rating in excess of 10 percent for his heart condition.

4.  In a November 2005 rating action, the RO increased the 
rating for a heart condition to 100 percent, effective May 5, 
2004, the date of the receipt of the veteran's claim for an 
increased rating.

5.  Private medical evidence appears to provide evidence from 
which it is factually ascertainable that, as of January 13, 
2004, the veteran was diagnosed with congestive heart 
failure.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
osteoporosis, diverticulitis, prostate cancer, and shortness 
of breath have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  The criteria for a disability rating in excess of 10 
percent for nummular eczema have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2007).

3.  Affording the veteran the benefit of the doubt, the 
criteria for an effective date of January 13, 2004, for the 
award of a 100 percent rating for a heart condition are met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110, 7105(b) (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 20.200, 20.202, 20.302(b), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2004 and 
July 2004.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims for service connection and an 
increased rating; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  The letters failed to notify the veteran of the 
evidence required to substantiate his claim for an earlier 
effective date.  However, the reasons and bases of the 
November 2005 Statement of the Case (SOC) specifically 
explained to the veteran what the evidence must show in order 
to establish an earlier effective date and notified the 
veteran of the provisions of 38 C.F.R. § 3.400 that pertains 
to effective dates of an award.  The veteran was not 
prejudiced by not receiving the VCAA notification prior to 
the initial rating decision, as he had over a year to respond 
to the November 2005 SOC prior to the certification of his 
appeal to the Board.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, as the decision herein denies 
the claims for service connection and denies the claim for an 
increased rating, no disability rating or effective date is 
being, or is to be, assigned regarding those claims; hence, 
there is no possibility of prejudice to the veteran under 
these requirements.

With regard to the claim for an increased rating for nummular 
eczema, the Board is aware of the Court of Appeals for 
Veterans Claims' (Court's) recent decision in Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for a higher rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the May 2004 VCAA 
letter does not contain notice to the level of specificity 
set forth in Vazquez-Flores.  However, the Board does not 
find that any such procedural defect constitutes prejudicial 
error in this case because of evidence of actual knowledge on 
the part of the veteran and other documentation in the claims 
file reflecting such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements shown in the May 2004 and September 2004 VA 
examination reports that show that he had no current problem 
with his nummular eczema.  Although these statements do not 
specifically identify the effects of the veteran's nummular 
eczema on his employment and daily life, it does show that 
the veteran does not complain of any symptoms related to his 
nummular eczema.  Therefore, although given a chance to 
explain his symptoms related to his service-connected 
nummular eczema and responding that he had no symptoms, the 
veteran in turn has asserted that his nummular eczema has no 
affect on his employment or his daily life.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.

Further, the October 2004 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the November 2005 SOC.  The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the second and third notification 
requirements of Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records, and VA examination 
reports are associated with the claims file.

Regarding the claims for service connection, while the 
veteran was not afforded a VA examination, in this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the veteran's 
military service.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claims

I.  Service Connection

The veteran seeks service connection for osteoporosis, 
diverticulitis, prostate cancer, and shortness of breath.  
Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
claims for service connection will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as arthritis and malignant tumors, which are 
manifested to a compensable degree (10 percent for arthritis 
and malignant tumors) within a prescribed period after 
discharge from service (one year for arthritis and malignant 
tumors), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


Osteoporosis, Diverticulitis, and Prostate Cancer

The veteran has current disabilities of osteoporosis, 
diverticulitis, and prostate cancer as initially reflected in 
an April 2002 image of the lumbar spine that revealed 
generalized osteoporosis, a January 2003 non-VA medical 
record from T.M., M.D. that shows a postoperative diagnosis 
of diverticulosis, sigmoid colon, and a March 2003 non-VA 
medical record from M.C., M.D. that shows an active problem 
of prostate cancer.  The remaining question, therefore, is 
whether there is evidence of an in-service occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disabilities and any in-
service disease or injury.

Service medical records were reviewed and were devoid for any 
complaints, treatment, or diagnosis of osteoporosis, 
diverticulitis, or prostate cancer.

In addition, there is no competent medical evidence of a 
nexus between the veteran's current diagnosed osteoporosis, 
diverticulitis, or prostate cancer and his service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  None of the medical 
evidence of record relates the veteran's osteoporosis, 
diverticulitis, or prostate cancer to any event or incident 
during active military duty.

Nor is there any evidence of continuity of symptomatology.  
The first complaint of symptoms of osteoporosis, 
diverticulitis, and prostate cancer in the record, as noted 
above, was not until 2002 or later when the veteran was 
diagnosed with these disabilities.  These diagnoses occurred 
more than 50 years after the veteran's separation from 
service.  This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that his current 
osteoporosis, diverticulitis, and prostate cancer resulted 
from his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  In addition, as the diagnoses 
for osteoporosis and prostate cancer are shown more than one 
year after the veteran's discharge from service, service 
connection on a presumptive basis due to a chronic disability 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection for osteoporosis, 
diverticulitis, and prostate cancer is not warranted.

For all the foregoing reasons, the claims for service 
connection for osteoporosis, diverticulitis, and prostate 
cancer must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Shortness of Breath

The veteran has claimed service connection for shortness of 
breath.  The record does not indicate that the veteran has 
another underlying disability, other than his service-
connected heart condition, for which the symptoms of 
shortness of breath is related.  Therefore, the veteran has 
not been shown to have a current disability, other than his 
service-connected heart condition, which manifests in 
shortness of breath.  As indicated above, Congress has 
specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, where, as here, there is no 
competent medical evidence establishing that the veteran has 
the disability for which service connection is sought, there 
can be no valid claim for service connection for the 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Hence, service connection for shortness of breath must be 
denied.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II. Increased Rating

The veteran contends that his nummular eczema is more severe 
than the current evaluation reflects.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the symptoms 
of the veteran's nummular eczema, as applied to the 
applicable rating provisions, do not meet the requirements 
for an increased rating.  Because the preponderance of the 
evidence is against the claim, the appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's nummular eczema has been rated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  
Diagnostic Code 7806 for dermatitis or eczema provides that 
if the dermatitis or eczema covers an area of 20 to 40 
percent of the entire body, or if 20 to 40 percent of exposed 
areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is warranted.  A 60 percent rating is warranted when 
there is more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

On May 2004 VA examination, the veteran reported that he 
still would get jungle rot on his hands and feet in the fall 
season at times, but did not have a problem on current 
examination.  On September 2004 VA examination, the veteran 
reported that he had no problems with his nummular eczema 
since the 1970s and did not need to use any treatments since 
that time.  He also stated that he had no rash and no skin 
problems at the time of the current examination and the 
problem was completely resolved.  The diagnosis was nummular 
eczema, which was resolved.

Based on the veteran's subjective reports and objective 
physical examination, the veteran is not shown to have any 
symptoms related to his nummular eczema.  Therefore, he does 
not meet the criteria for a rating in excess of 10 percent as 
he does not have more than 20 percent of the entire body or 
of the exposed areas affected, nor does he use systemic 
therapy or other immunosuppressive drugs for his nummular 
eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has also considered whether staged ratings pursuant 
to Hart are warranted; however, the record does not support a 
finding that staged ratings are appropriate.  For all the 
foregoing reasons, the claim for a rating in excess of 10 
percent for nummular eczema must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


III. Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2007).  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2007).

Review of the claims file reveals that the veteran filed a 
claim for increase for his heart condition on May 5, 2004.  
In a November 2005 rating decision, the RO increased the 
rating for a heart condition from 30 to 100 percent, 
effective May 5, 2004.  The increase was based on the date of 
receipt of the veteran's claim for an increased rating.

The Board notes that an effective date earlier than May 5, 
2004 is possible if there is medical evidence from which it 
is factually ascertainable that an increase in disability had 
occurred within one year prior to the May 5, 2004 claim.  
38 C.F.R. § 3.400(o)(2).  Considering the claim in light of 
this legal authority, the Board finds that, affording the 
veteran the benefit of the doubt, an effective date of 
January 13, 2004 for the grant of a 100 percent rating for a 
heart condition is warranted.

The veteran is rated for his heart condition pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7005.  The provisions of 
this Diagnostic Code allow for a 60 percent rating when the 
veteran has more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 
metabolic equivalents (METs) but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 100 percent rating requires chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005.

Private treatment records from M.C., M.D., dated from April 
2002 to April 2004, are of record.  A January 13, 2004 record 
shows a diagnosis of congestive heart failure.  This is the 
first evidence of record showing a diagnosis of congestive 
heart failure. 

As a 100 percent rating is warranted when the veteran has 
chronic congestive heart failure, and it was factually 
ascertainable as of January 13, 2004 that the veteran was 
diagnosed with congestive heart failure, and this diagnosis 
was within one year prior to his claim for an increased 
rating for a heart condition, entitlement to an effective 
date of January 13, 2004 for a 100 percent rating for the 
veteran's heart condition is warranted.  38 C.F.R. 
§§ 3.400(o)(2), 4.104, Diagnostic Code 7005.  However, an 
effective date earlier than January 13, 2004 for the grant of 
a 100 percent rating for a heart condition is not warranted, 
as the evidence does not show that the veteran met the 
criteria for a 100 percent rating for his heart condition 
prior to this date.  Id.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and affording the 
veteran the benefit of the doubt, the Board finds that an 
effective date of January 13, 2004 (with the one-year period 
prior to the veteran's May 5, 2004 informal claim for an 
increased rating for a heart condition) for the assignment of 
the 100 percent rating for a heart condition is warranted.  
See 38 C.F.R. § 3.400(o)(2).


ORDER

Service connection for osteoporosis is denied.

Service connection for diverticulitis is denied.

Service connection for prostate cancer is denied.

Service connection for shortness of breath is denied.

A rating in excess of 10 percent for nummular eczema is 
denied.

An effective date of January 13, 2004, for the grant of a 100 
percent rating for a heart condition is granted, subject to 
the laws and regulations governing the payment of VA 
compensation.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


